ACCEPTED
                                                                                                06-14-00064-CV
                                                                                      SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                           2/24/2015 4:55:28 PM
                                                                                                DEBBIE AUTREY
                                                                                                         CLERK



                               No. 06-14-00064-CV
                                                                            FILED IN
                        In The Sixth Court Of Appeals                6th COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                              Texarkana, Texas
                                                                     2/26/2015 8:46:00 AM
                                                                         DEBBIE AUTREY
                                                                             Clerk
                           JOYCE STEEL ERECTION, LTD.,
                                     Appellant
                                            v.

                              GORDON RAY BONNER,
                                      Appellee


   APPELLANT'S AGREED MOTION FOR LEAVE TO WITHDRAW
                AND SUBSTITUTE COUNSEL


                                  Hankinson LLP
                                 0. Rey Rodriguez
                              State Bar No. 00791557
                          rrodriguez@hankinsonlaw .com
                           750 N. St. Paul St., Suite 1800
                               Dallas, Texas 75201
                             Telephone: 214.754.9190
                                 Fax: 214.754.9140

 NORTON ROSE FULBRIGHT US LLP                    NORTON ROSE FULBRIGHT US LLP
       Rosemarie Kanusky                              J. Jeffery Richardson
     State Bar No. 00790999                      jeff.richardson(a1nortom·osefulbright.com
rosemarie.kanusky@nortonrosefulbright.com          2200 Ross Avenue, Suite 3600
       3 00 Convent, Suite 21 00                       Dallas, Texas 78201
      San Antonio, Texas 78205                       Telephone: 214.855.8121
      Telephone: 210.270.9362                        Facsimile: 214.855.8200
       Facsimile: 210.270.7205


                 Counsel for Appellant, Joyce Steel Erection, Ltd.
TO THE HONORABLE SIXTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 6.5(d), 0. Rey Rodriguez and the law firm

Hankinson LLP, file this motion to withdraw as counsel for Appellant because

Mr. Rodriguez has been ill and under his doctor's care.

      J. Jeffery Richardson and the law firm Norton Rose Fulbright US LLP

(formerly known as Fulbright & Jaworski L.L.P.) are also counsel of record for

Appellant. Appellant and Mr. Richardson, a trial attorney, request that Rosemarie

Kanusky, an appellate attorney with Norton Rose Fulbright US LLP, be substituted

as counsel for this matter. Her contact information is as follows:

             Rosemarie Kanusky
             Norton Rose Fulbright US LLP
             300 Convent Street, Suite 2100
             San Antonio, Texas 783210
             Telephone: 210.270.9362
             Facsimile: 210.270.7205
             Email: rosen1arie.kanusky@nortonrosefulbright.com

      Although strict compliance with TEX. R. APP. P. 6.5(b) and (d) may not be

required when additional counsel substitutes in this fashion, a copy of this motion

will be mailed to Appellant, Joyce Steel Erection, Ltd.

      For the reasons set forth above, counsel for Appellant requests that the Court

grant the motion, permit 0. Rey Rodriguez and the law firm Hankinson LLP to

withdraw as counsel for Appellant, and substitute Rosemarie Kanusky as appellate

counsel for Appellant in this matter.



                                          2
Respectfully submitted,

HANKINSON LLP

By: Is/ 0. Rev Rodriguez
0. Rey Rodriguez
State Bar No. 00791557
Rrodriguez@Hankinsonlaw.Com
750 N. St. Paul St., Suite 1800
Dallas, Texas 75201
Telephone: 214.754.9190
Fax: 214.754.9140

NORTON ROSE FULBRIGHT US            LLP

By: Is/ Rosemarie Kanusky
Rosemarie Kanusky
State Bar No. 00790999
rosemarie.kanusky@nortonrosefulbright.cotn
300 Convent, Suite 2100
San Antonio, Texas 78205
Telephone: 210.224.5575
Telecopier: 210.270.7205

NORTON ROSE FULBRIGHT US            LLP
Jeffery Richardson
Jeff.Richardson@N ortonrosefu lbri ght.Com
2200 Ross Avenue, Suite 3600
Dallas, Texas 78201
Telephone: 214.855.8121
Facsimile: 214.855.8200

Counsel for Appellant, Joyce Steel Election, Ltd.




            3
           CERTIFICATES OF COMPLIANCE, CONFERENCE, AND SERVICE

       I certify that the foregoing motion is 14 point font. I also certify that I
conferred with counsel for Appellee, Mr. John Mercy, who agrees to the motion.
Finally, I certify that copy of this motion was emailed to the following through the
electronic filing portal:

Robert L. Clements                        John R. Mercy
Robert@cleinentslaw .con1                 jmercy@texarkanalawyers.com
Kelly R. Clements                         MERCY CARTER TIDWELL, L.L.P
Kelly@clementslaw.com                     1724 Galleria Oaks Drive
CLEMENTS & CLEMENTS                       Texarkana, Texas 7 5 503
731 N. St. Paulus Ave.                    Counsel for Appellee,
Dallas, Texas 78214                       Gordon Ray Bonner
Counsel for Appellee,
Gordon Ray Bonner

Paul A. Bezney
paul@ahblaw .net
J. Kevin Kindred
kevin@ahblaw.net
ADKERSON, HAUDER & BEZNEY, P.C.
1700 Pacific Avenue, Ste. 4450
Dallas, Texas 75201
Counsel for Appellant,
Joyce Steel Election, Ltd.



                                             Is/ Rosemarie Kanuskv
                                             March 24, 2015
41534296




                                         4